Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final Office action is in response to applicant’s communication received on July 20, 2021, wherein claims 21-40 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 of the current application 17/380,152 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (and the other independent and dependent claims) of U.S. Patent No. 11,232,018. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims if the current application 17/380,152  are just broader than the claims presented in Pat. No. 11,232,018. See Table 1 below for claim comparisons. The claimed concept (and the claimed limitations) in the current application 17/380,152 is fully encompassed by the claims in Patent No. 11,232,018.  Furthermore the dependent claims of application 17/380,152 are substantially the same and/or broader (being encompassed by the patented claims) as compared to the dependent claims in Pat. No. 11,232,018. See table 1 below.


Table 1:
Pat. No. 11,232,018
17/380,152 (current application)





The following claims are substantially the same as compared to the current pending application 17/380,152 (see right column for comparison):



The following claims are substantially the same as compared to the current Pat. No. 11,232,018 (see left column for comparison):

Claims, 1, 11, 20
Claims 21 and 34
Claim 2
Claims 22, 35
Claim 3
Claims 28, 39
Claim 4
Claims 27, 38
Claim 5
Claims 29, 40
Claim 6
Claim 30
Claim 7
Claim 31
Claim 8
Claims 28, 32, 39
Claim 9
Claim 33
Claims 3, 4, 5
Claims 23, 36
Claims 3, 4, 5
Claims 24, 36
Claims 3, 4, 5
Claims 25, 37
Claims 4, 5, 6
Claims 26, 37




As see in Table 2 above, the claimed concept in the current application 17/380,152 is fully encompassed by Patent No. 11,232,018.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/accessing data/information (for example, providing specification document, retrieving metrics from databases, etc.,), data/information review, analysis, and manipulation/modification to determine more data/information (comparing and organizing – configuring, filtering, formatting to generate analysis data/information; additionally using mathematical concepts to determine more data), and providing/displaying this determined data/information.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of the independent claims and the dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium,” “databases,” “memory/memories,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium,” “databases,” “memory/memories,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium,” “databases,” “memory/memories,” etc.,  performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium,” “databases,” “memory/memories,” etc.,  limitations and disclosure in the specification are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers (and “systems,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium,” “databases,” “memory/memories,” etc.,) and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices/components and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0022-0030 [general purpose computer/system with generic computing components/devices stated – see also fig. 1], 0048-0049 [general purposes devices and components], 0092-0093) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al., (US 2019/0303995) in view of Miller et al., (US 2019/0066664) (Prov. June 1, 2015).
As per claim 21, Li discloses a system/method platform for controlled testing (Abstract; ¶¶ 0002-0005, 0031-0033), comprising (see also fig. 10; ¶¶ 0038-0040, 0136-0138, 0147-0150, 0156-0160):
providing a design specification for event data, the design specification including one or more sources of testing metrics; retrieving testing metrics from the one or more sources of testing metrics, each testing metric being associated with one or more event data format rules (¶¶ 0022-0025 [modeling system identifies training data including digital interactions by training users with respect to digital content items presented as part of training item lists selected in accordance with a training policy…policy modeling system trains the item-level importance sampling model to predict a performance value that indicates a probability of interaction with digital content items presented in accordance with the target policy by applying the item-level importance weights], 0031-0036 [the policy modeling system executes a selected policy by implementing the selected policy online and providing item lists of digital content to client devices of end-users in accordance with the target policy…[t]he policy modeling system can also execute the target policy by selectively conducting an online A/B hypothesis test on a selected policy…improve the accuracy and efficiency of online A/B hypothesis testing by selecting a policy utilizing an item-level importance sampling model…provides a number of advantages over conventional digital content testing…execute these policies as part of online testing or in executing a digital content campaign…A/B hypothesis testing by utilizing policies], 0038-0045, 0104--0110); 
configuring testing events based on the design specification by:
retrieving one or more testing events from an event data source; filtering the retrieved testing events into segments; and formatting the segments based on the design specification (¶¶ 0004-0005, 0022-0025, 0037-0045 [content selection sampling model…tracked digital  interactions…a target policy includes a digital content selection policy analyzed by an item-position importance sampling model to generate a prediction], 0058-0065 [the policy modeling system generates and provides the item lists in accordance with a digital content selection policy and further based on a context associated with a given user. As used herein a “context” or “user context” refers to one or more characteristics of a client device and/or user to which an item list is presented. For example, context can include demographic information (e.g., age or gender), location, device type (e.g., mobile device or personal computer), operating system type, time of day (e.g., daypart)], 0075-0080 [policy modeling system 106 also identifies target policy…training item-level selection probabilities 408 for the training policy 402, the policy modeling system 106 can identify target item-level selection probabilities 416 corresponding to the rates at which individual digital content items appear within the item lists 414a-b of the target policy 410. For example, digital content item “1” corresponds to an item-level selection probability value of “1/3” based on a determination that “1” appears within the item lists 414a-b of the target policy 410 one-third of the time (i.e., within the target policy 410). The target item-level selection probabilities 416 additionally shows that the digital content item “2” corresponds to an item-level selection probability value of “2/3,” the digital content item “3” corresponds to an item-level selection probability value of “1,” the digital content item “4” corresponds to an item-level selection probability value of “1/3,” and the digital content item “5” corresponds to an item-level selection probability value of “2/3”…(the paragraph shows detailed steps that encompasses Applicant’s broad limitation)], 0090-0095, 0106-0110, 0115-0120+, 0131-0138]); 
generating analysis data by applying the testing metrics to the configured testing events; generating output data based on testing rules; and generating a user interface to display the output data (see citations above and also see Figs. 2-5 (for example) ¶¶ 0072 [output data], 0106-0110, 0115-0120+ [output determined data], 0131-0138, 0167 [output…interface…presenting output…display screen]).
Although Li discloses all of Applicant’s above limitations, Li does not explicitly use the term filters and/or filtering (although the concept and working are shown in Li – see citations above).
Miller discloses filters and filtering and testing (¶¶ 0013-0020 [filters…filter-driven…A/B testing], 0118, 0135-0139).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Li the term filters and/or filtering (which is what Li does in the execution of the concept) as taught by analogous art Miller in order to optimize the testing and improve accuracy since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 34, claim 34 discloses substantially similar limitations as claim 21 above; and therefore claim 34 is rejected under the same rationale and reasoning as presented above for claim 21.

As per claim 22, Li discloses the method of claim 21, wherein the design specification is a standardized design document (see citations above and also see ¶¶ 0036-0040, 0101-0110 [sampling model and in accordance with principles and features illustrated in FIG. 4, the policy modeling…document-based ]).
As per claim 23, Li discloses the method of claim 21, wherein the design specification further includes one or more event data sources (¶¶ 0022-0025 [the policy modeling system identifies training data including digital interactions (event source) by training users with respect to digital content items presented as part of training item lists selected in accordance with a training policy…policy modeling system determines training item-level selection probabilities based on the training policy and the target policy…item-level selection probabilities for the corresponding training policy and target policy, the policy modeling system determines item-level importance weights for the digital content item(s)…policy modeling system trains the item-level importance sampling model to predict a performance value that indicates a probability of interaction with digital content items presented in accordance with the target policy by applying the item-level importance weights to the digital interactions by the training users…executes the target policy based on performance values determined using the trained item-level importance sampling model]; see also 0072-0080, 0090-0095, 0101-0110).  
As per claim 24, Li discloses the method of claim 23, wherein the event data source is specified in the design specification (¶¶ 0022-0025 [the policy modeling system identifies training data including digital interactions (a type of event source) by training users with respect to digital content items presented as part of training item lists selected in accordance with a training policy…policy modeling system determines training item-level selection probabilities based on the training policy and the target policy…item-level selection probabilities for the corresponding training policy and target policy, the policy modeling system determines item-level importance weights for the digital content item(s)…policy modeling system trains the item-level importance sampling model to predict a performance value that indicates a probability of interaction with digital content items presented in accordance with the target policy by applying the item-level importance weights to the digital interactions by the training users…executes the target policy based on performance values determined using the trained item-level importance sampling model… policy modeling system can identify a dataset of interactions by training users with respect to item lists presented in accordance with a training policy…the policy modeling system can receive a logged dataset including a history of interactions (e.g., clicks, downloads, conversions) by any number of training users with respect to lists of digital content items presented to the training users via computing devices associated with the respective training users…receives a training policy including a distribution of item lists presented to the training users…the policy modeling system estimates the training policy based on the logged dataset of interactions], 0053-0069, 0072-0080, 0090-0095, 0101-0110, 0115-0138).  
As per claim 25, Li discloses the method of claim 21, wherein the design specification further includes one or more event data filters (¶¶ 0022-0025 [the policy modeling system identifies training data including digital interactions (a type of event source) by training users with respect to digital content items presented as part of training item lists selected in accordance with a training policy…policy modeling system determines training item-level selection probabilities based on the training policy and the target policy…item-level selection probabilities for the corresponding training policy and target policy, the policy modeling system determines item-level importance weights for the digital content item(s)…policy modeling system trains the item-level importance sampling model to predict a performance value that indicates a probability of interaction with digital content items presented in accordance with the target policy by applying the item-level importance weights to the digital interactions by the training users…executes the target policy based on performance values determined using the trained item-level importance sampling model… policy modeling system can identify a dataset of interactions by training users with respect to item lists presented in accordance with a training policy…the policy modeling system can receive a logged dataset including a history of interactions (e.g., clicks, downloads, conversions) by any number of training users with respect to lists of digital content items presented to the training users via computing devices associated with the respective training users…receives a training policy including a distribution of item lists presented to the training users…the policy modeling system estimates the training policy based on the logged dataset of interactions], 0053-0069, 0072-0080, 0090-0095, 0101-0110, 0115-0138).
Although Li discloses all of Applicant’s above limitations, Li does not explicitly use the term filters and/or filtering (although the concept and working are shown in Li – see citations above).
Miller discloses filters and filtering and testing (¶¶ 0013-0020 [filters…filter-driven…A/B testing], 0118, 0135-0139).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Li the term filters and/or filtering (which is what Li does in the execution of the concept) as taught by analogous art Miller in order to optimize the testing and improve accuracy since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 26, Li discloses the method of claim 25, wherein filtering the retrieved testing events comprising filtering the retrieved testing events based on at least one of the one or more event data filters (¶¶ 0020-0025 [content selection policies…the policy modeling system identifies training data including digital interactions (a type of event source) by training users with respect to digital content items presented as part of training item lists selected in accordance with a training policy…policy modeling system determines training item-level selection probabilities based on the training policy and the target policy…item-level selection probabilities for the corresponding training policy and target policy, the policy modeling system determines item-level importance weights for the digital content item(s)…policy modeling system trains the item-level importance sampling model to predict a performance value that indicates a probability of interaction with digital content items presented in accordance with the target policy by applying the item-level importance weights to the digital interactions by the training users…executes the target policy based on performance values determined using the trained item-level importance sampling model… policy modeling system can identify a dataset of interactions by training users with respect to item lists presented in accordance with a training policy…the policy modeling system can receive a logged dataset including a history of interactions (e.g., clicks, downloads, conversions) by any number of training users with respect to lists of digital content items presented to the training users via computing devices associated with the respective training users…receives a training policy including a distribution of item lists presented to the training users…the policy modeling system estimates the training policy based on the logged dataset of interactions], 0031-0032 [policy modeling system can execute a policy in a variety of ways. For example, in one or more embodiments, the policy modeling system executes a selected policy by implementing the selected policy online and providing item lists of digital content to client devices of end-users in accordance with the target policy. The policy modeling system can also execute the target policy by selectively conducting an online A/B hypothesis test on a selected policy. Indeed, the policy modeling system can improve the accuracy and efficiency of online A/B hypothesis testing by selecting a policy utilizing an item-level importance sampling model], 0036-0038, 0050-0051, 0062-0064, 0074-0077).
Although Li discloses all of Applicant’s above limitations, Li does not explicitly use the term filters and/or filtering (although the concept and working are shown in Li – see citations above).
Miller discloses filters and filtering and testing (¶¶ 0013-0020 [filters…filter-driven…A/B testing], 0118, 0135-0139).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Li the term filters and/or filtering (which is what Li does in the execution of the concept) as taught by analogous art Miller in order to optimize the testing and improve accuracy since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 27, Li discloses the method of claim 21, wherein: the design specification includes a testing period; and filtering the retrieved testing events comprises filtering the testing events based on the testing period (¶¶ 0037-0045 [content selection sampling model…tracked digital  interactions…a target policy includes a digital content selection policy analyzed by an item-position importance sampling model to generate a prediction], 0058-0065 [the policy modeling system generates and provides the item lists in accordance with a digital content selection policy and further based on a context associated with a given user. As used herein a “context” or “user context” refers to one or more characteristics of a client device and/or user to which an item list is presented. For example, context can include demographic information (e.g., age or gender), location, device type (e.g., mobile device or personal computer), operating system type, time of day (e.g., daypart)], 0075-0080 [policy modeling system 106 also identifies target policy…training item-level selection probabilities 408 for the training policy 402, the policy modeling system 106 can identify target item-level selection probabilities 416 corresponding to the rates at which individual digital content items appear within the item lists 414a-b of the target policy 410. For example, digital content item “1” corresponds to an item-level selection probability value of “1/3” based on a determination that “1” appears within the item lists 414a-b of the target policy 410 one-third of the time (i.e., within the target policy 410). The target item-level selection probabilities 416 additionally shows that the digital content item “2” corresponds to an item-level selection probability value of “2/3,” the digital content item “3” corresponds to an item-level selection probability value of “1,” the digital content item “4” corresponds to an item-level selection probability value of “1/3,” and the digital content item “5” corresponds to an item-level selection probability value of “2/3”…(the paragraph shows detailed steps that encompasses Applicant’s broad limitation)], 0072-0080, 0101-0110,).
Although Li discloses all of Applicant’s above limitations, Li does not explicitly use the term filters and/or filtering (although the concept and working are shown in Li – see citations above).
Miller discloses filters and filtering and testing (¶¶ 0013-0020 [filters…filter-driven…A/B testing], 0118, 0135-0139).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Li the term filters and/or filtering (which is what Li does in the execution of the concept) as taught by analogous art Miller in order to optimize the testing and improve accuracy since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 28, Li discloses the method of claim 21, wherein: the design specification further specifies sources of testing metrics; and retrieving the testing metrics comprises retrieving the testing metrics from specified testing metrics sources (see citations above and also see ¶¶ 0031-0033 [the policy modeling system can accurately predict performance of digital content selection policies and select policies to execute (e.g., policies that will result in highest end-user engagement or conversions). The policy modeling system can then execute these policies as part of online testing or in executing a digital content campaign. For example, the policy modeling system can improve the accuracy of A/B hypothesis testing by utilizing policies selected by the policy modeling system], 0075-0080 [policy modeling system 106 also identifies target policy…training item-level selection probabilities 408 for the training policy 402, the policy modeling system 106 can identify target item-level selection probabilities 416 corresponding to the rates at which individual digital content items appear within the item lists 414a-b of the target policy 410. For example, digital content item “1” corresponds to an item-level selection probability value of “1/3” based on a determination that “1” appears within the item lists 414a-b of the target policy 410 one-third of the time (i.e., within the target policy 410). The target item-level selection probabilities 416 additionally shows that the digital content item “2” corresponds to an item-level selection probability value of “2/3,” the digital content item “3” corresponds to an item-level selection probability value of “1,” the digital content item “4” corresponds to an item-level selection probability value of “1/3,” and the digital content item “5” corresponds to an item-level selection probability value of “2/3”…(the paragraph shows detailed steps that encompasses Applicant’s broad limitation)]; see also 0090-0095, 0106-0110, 0115-0120+, 0131-0138).
As per claim 29, Li discloses the method of claim 21, wherein: the design specification designates a testing region; and filtering the retrieved testing events include filtering the testing events based on the testing region (see citations above for claim 21 and also see ¶¶ 0028-0029 [the policy modeling system trains a content-based sampling model that generates a performance value based on content of the digital content item and independent of position of the digital content item within an item list. As another example, in one or more embodiments, the policy modeling system trains an item-position importance sampling model that generates a performance value based on both a position of the digital content item and content of the digital content item], 0035-0037, 0040-0042 [analyzes individual positions and/or individual digital content items in the sampled item lists to determine a performance value of a target policy…an “item-level importance weight” refers to a determined weight for a sample from training data. In particular, an “item-level importance weight” includes a determined weight for a position and/or digital content item in an item list selected in accordance with a training policy], 0060-0061, 0070-0072, 0090-0095, 102+ [shows the mathematics]).  
Although Li discloses all of Applicant’s above limitations, Li does not explicitly use the term filters and/or filtering (although the concept and working are shown in Li – see citations above).
Miller discloses filters and filtering and testing (¶¶ 0013-0020 [filters…filter-driven…A/B testing], 0118, 0135-0139).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Li the term filters and/or filtering (which is what Li does in the execution of the concept) as taught by analogous art Miller in order to optimize the testing and improve accuracy since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 30, Li discloses the method of claim 21, wherein: the design specification designates an event data type; and filtering the retrieved testing events include filtering the testing events based on the event data type (see citations above and also see ¶¶ 0020-0025, 0027-0033, 0039-0044, 0141-0148).  
Although Li discloses all of Applicant’s above limitations, Li does not explicitly use the term filters and/or filtering (although the concept and working are shown in Li – see citations above).
Miller discloses filters and filtering and testing (¶¶ 0013-0020 [filters…filter-driven…A/B testing], 0118, 0135-0139).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Li the term filters and/or filtering (which is what Li does in the execution of the concept) as taught by analogous art Miller in order to optimize the testing and improve accuracy since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 31, Li discloses the method of claim 21, wherein: at least one of the testing metrics is associated with one or more event data format rules; and formatting the filtered testing events include applying to the at least one of the testing metrics to the filtered testing events (see citations above and also see ¶¶ 0028-0029 [the policy modeling system trains a content-based sampling model that generates a performance value based on content of the digital content item and independent of position of the digital content item within an item list. As another example, in one or more embodiments, the policy modeling system trains an item-position importance sampling model that generates a performance value based on both a position of the digital content item and content of the digital content item], 0035-0037, 0040-0042 [analyzes individual positions and/or individual digital content items in the sampled item lists to determine a performance value of a target policy…an “item-level importance weight” refers to a determined weight for a sample from training data. In particular, an “item-level importance weight” includes a determined weight for a position and/or digital content item in an item list selected in accordance with a training policy], 0090-0095, 102+ [shows the mathematics]; see also 0053-0069, 0072-0080, 0101-0110, 0115-0138).  
Although Li discloses all of Applicant’s above limitations, Li does not explicitly use the term filters and/or filtering (although the concept and working are shown in Li – see citations above).
Miller discloses filters and filtering and testing (¶¶ 0013-0020 [filters…filter-driven…A/B testing], 0118, 0135-0139).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Li the term filters and/or filtering (which is what Li does in the execution of the concept) as taught by analogous art Miller in order to optimize the testing and improve accuracy since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 32, Li discloses the method of claim 31, wherein the one or more event data format rules are retrieved from the specified testing metrics sources (see citations above and also see ¶¶ 0022-0025, 0027-0033, 0039-0044, 0141-0148 [estimator training manager 804 includes an adjusted user interaction score manager 808 that determines adjusted user interaction scores on an interaction-by-interaction level. For example, in one or more embodiments, the adjusted interaction score manager 808 identifies whether a digital content item has been clicked by a training user. The adjusted interaction score manager 808 can apply the item-level importance weight determined for the digital content item to the detected click to determine an adjusted user interaction score corresponding to the detected click (or other interaction)…includes a target policy performance value estimator 810 that determines an estimated performance value for a target policy. For example, the target policy performance value estimator 810 can determine a projected performance value for the target policy based on a combination of the adjusted user interaction scores. For instance, the performance value can include an estimated number of interactions or an average number of interactions per item list corresponding to a target policy that indicate a probability that a target user will interact with an item list selected in accordance with the target policy…manages execution of one or more target policies based on determined values of the corresponding target policies…identify one or more target policies on which to perform an online A/B hypothesis test…target policy execution manager 812 can selectively identify two target policies projected to outperform one or more additional target policies and conduct an online A/B hypothesis test (or cause the online testing system 114 on the testing server device(s) 112 to perform an online A/B hypothesis to further determine or verify a projected value of the target policies]).  
As per claim 33, Li discloses the method of claim 21, wherein: the design specification further includes one or more output rules; and generating output data comprises generating a segmented output data, based on the one or more output rules (see citations above and also see Figs. 2-5 (for example) ¶¶ 0072 [output data], 0106-0110, 0115-0120+ [output determined data], 0131-0138, 0167 [output…interface…presenting output…display screen]).


As per claims 35-40, claims 35 disclose substantially similar limitations as claims 22-29 above; and therefore claims 35-40 are rejected under the same rationale and reasoning as presented above for claims 22-29.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent prior art is as follows:
Zavesky et al., (US 10,797,960): Directed to a system that can monitor traffic traversing a virtualized network that includes a plurality of virtual network functions (“VNFs”) that provide, at least in part, a service. The system can capture an event from the traffic. The event can involve at least one VNF, and can negatively affect at least one operational aspect of the virtualized network in providing the service. The system can create snapshot that represents a network state of the virtualized network during the event. The system can create, based upon the snapshot, a shadow network. The shadow network can include a network emulation of the network state of the virtualized network during the event. The system can determine, from the shadow network, at least one modification to at least a portion of the virtualized network that would at least mitigate negative effects of the event.
Cessna et al., (US 2017/0178199): Adaptively improves potential customer conversion rates, revenue metrics, and/or other target metrics by providing effective marketing experience options, from a variety of different marketing experience options, to some users while concurrently testing user responses to other marketing experience options, according to one embodiment. The method and system selects the marketing experience options by applying user characteristics data to an analytics model, according to one embodiment. The method and system analyzes user responses to the marketing experience options to update the analytics model, and to dynamically adapt the personalization of the marketing experience options, at least partially based on feedback from users, according to one embodiment.
Mordo et al., (US 10,733,078): Discloses an experiment management system for an online visual design system including an experiment creator to receive an experiment specification with source material from an external source and to create an experiment definition based on inspection and analysis of the source material; an experiment integrator to integrate the experiment definition as an experiment into the experiment management system; an experiment configurer to configure a variant and population selection criteria for the experiment and an experiment manager to manage the experiment and at least one other experiment during the execution of the experiment at runtime of the online visual design system according to the variant and population selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683